Citation Nr: 0213401	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-06 824	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to service connection for tinnitus 
and a low back disorder will be the subject of a later 
decision).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K Osborne, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision by the RO which denied service connection for 
bilateral hearing loss, tinnitus and a low back disorder.

The Board is undertaking additional development on the claims 
of service connection for tinnitus and a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.

The claim of service connection for a bilateral hearing loss 
will be discussed below.


FINDINGS OF FACT

The medical evidence fails to show that the veteran currently 
has a bilateral hearing loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for bilateral hearing loss.  
The appellant and his representative were provided with a 
copy of the appealed February 2001 rating decision, a June 
2001 statement of the case, and a Supplemental Statement of 
the case dated in March 2002.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  In 
an August 2001 letter, the RO informed the veteran of the 
evidence necessary to substantiate his claim.  He was 
specifically informed of what evidence he needed to submit 
and what actions the RO would undertake to assist him in the 
development of his claim.  Moreover, VA has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Thus, under the circumstances 
in this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the claim 
at this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for a Bilateral Hearing Loss 
Disability

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  .  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board observes that the veteran alleges that his current 
hearing loss is related to combat noise trauma during 
service.  As a combat veteran, his allegation of acoustic 
trauma (injury) in service is accepted as credible.  
38 U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996).  Although the Board finds that the 
veteran suffered an acoustic trauma injury in service, it 
still must be determined whether the medical evidence shows a 
current hearing loss disability which is related to service, 
including exposure to acoustic trauma.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss.  In this regard, the Board observes that service 
medical records are negative for any complaints or diagnosis 
of bilateral hearing loss.  The veteran's October 1970 
discharge examination was negative with respect to any 
complaints or diagnosis pertaining to bilateral hearing loss.  
Physical examination revealed that the veteran's ears were 
normal.  During a June 1975 Army Reserve enlistment 
examination, the veteran denied a history of having hearing 
loss.  Physical examination of the ears was normal and 
audiological studies failed to indicate a hearing loss 
disability by VA standards.  The Board notes that the claims 
file contains postservice medical records from 1997 to 2001.  
These records are also negative for a diagnosis of hearing 
loss. 

The veteran has not provided any medical evidence showing he 
currently has a hearing loss disability.  The veteran's 
assertion to this effect is insufficient for the purpose of 
establishing that he currently has a hearing loss disability.  
As a lay person, the veteran is not competent to offer 
opinions regarding medical diagnosis or causation. If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of evidence of the veteran currently having a 
bilateral hearing loss disability, the claim of service 
connection fails.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Given the facts in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for bilateral hearing loss; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In summary, the medical evidence of record does not show that 
the veteran has a current hearing loss disability.   
Therefore, given the particular facts of this case, as well 
as the VA having complied with the necessary obligation to 
notify and assist the veteran , as mentioned in detail above, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid in substantiating the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5103A (West Supp. 2002).


ORDER

Service connection for bilateral hearing loss is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

